19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 1 of 107




                                 EXHIBIT 1

                          IFECOM’s October 28 Order
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 2 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 3 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 4 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 5 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 6 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 7 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 8 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                  Pg 9 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 10 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 11 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 12 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 13 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 14 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 15 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 16 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 17 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 18 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 19 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 20 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 21 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 22 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 23 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 24 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 25 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 26 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 27 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 28 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 29 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 30 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 31 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 32 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 33 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 34 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 35 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 36 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 37 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 38 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 39 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 40 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 41 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 42 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 43 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 44 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 45 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 46 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 47 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 48 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 49 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 50 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 51 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 52 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 53 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 54 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 55 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 56 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 57 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 58 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 59 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 60 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 61 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 62 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 63 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 64 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 65 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 66 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 67 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 68 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 69 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 70 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 71 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 72 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 73 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 74 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 75 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 76 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 77 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 78 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 79 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 80 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 81 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 82 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 83 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 84 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 85 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 86 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 87 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 88 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 89 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 90 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 91 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 92 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 93 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 94 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 95 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 96 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 97 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 98 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 99 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 100 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 101 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 102 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 103 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 104 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 105 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 106 of 107
19-01360-scc   Doc 10-1   Filed 11/12/19 Entered 11/12/19 15:26:48   Exhibit 1
                                 Pg 107 of 107
